Citation Nr: 1113427	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  00-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder other than PTSD.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to September 1974.

This case originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2000 RO rating decision denying service connection for bipolar disorder and for heart disease with hypertension.

The Veteran testified at a hearing before the undersigned Veterans Law Judge from the RO via videoconference in May 2002.  A transcript of that hearing is of record.

In July 2003, the Board remanded the case to the RO for additional development of the record.

In November 2006, the Board denied service connection for the claimed cardiac condition and remanded the claim of service connection for a psychiatric disorder for further development.

In May 2009, the Board remanded the issue of service connection for an innocently acquired psychiatric disorder other than PTSD for further development.


FINDING OF FACT

The currently demonstrated bipolar disorder is shown as likely as not to have had its clinical onset during service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, her disability manifested by innocently acquired psychiatric disorder is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, the Board notes that any deficiencies in the duties to notify and to assist with respect to the current claim would constitute harmless error and do not prejudice the Veteran.  38 U.S.C.A. § 5100 et. seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Veteran is claiming service connection for a psychiatric disorder variously diagnosed other than PTSD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are negative for complaints or findings referable to an innocently acquired psychiatric disorder.  

However, the Veteran was disciplined for various infractions and charged in a special court-martial while in service.  She was found not guilty on several charges, and guilty on others.  She was restricted to barracks for 60 days and subsequently discharged under honorable conditions.  The record also indicates that the Veteran was confined to jail in a city facility for a period of time pending the proceeding.

The post-service clinical records reflect that the Veteran was diagnosed with various psychiatric conditions, including bipolar disorder, borderline personality, psychotic disorder, mood disorder, social phobia, agoraphobia and depression.  She had numerous psychiatric hospitalizations and outpatient care.  (See VA treatment records dated from December 1998 to June 2005; Fairfax Hospital treatment records dated from April 1993 to September 1994).

The Veteran was afforded a VA examination in February 2006 when she was diagnosed with recurrent major depression without psychosis, alcohol abuse in full remission, remote marijuana and LSD abuse in full remission, social phobia, and borderline personality disorder.  The VA examiner did not provide an opinion regarding any nexus linking any of the conditions to service.

The Veteran underwent another VA examination in May 2007.  The VA examiner noted that the medical history went back to her military service and extended to the present time.  She had been variously diagnosed as having bipolar disorder, borderline personality disorder, psychotic disorder, mood disorder, social phobia, agoraphobia and depression.  

The VA examiner concluded that there was no question that the Veteran had a "mental disorder."  The VA examiner diagnosed the Veteran with PTSD, chronic, severe; depression, chronic; severe (related to PTSD), bipolar disorder by history; agoraphobia; and psychosis, nos.  

The VA examiner opined that "[b]ecause of the consistency of her several reports of the aforementioned traumatic experiences in the Military and the affect shown in telling her story, my opinion [was] that there [was] better than 50% chance [that] her psychiatric disabilities [had] their origin in her Military experiences."  

The Veteran was afforded another VA examination in July 2009.  The VA examiner diagnosed the Veteran with bipolar disorder and borderline personality disorder.  
      
The VA examiner opined that it was less likely than not that the psychiatric disorders were related to or had their onset during service and found that it appeared from the records that the Veteran had a long history of adjustment problems and psychological symptoms that began in childhood.  
      
The examiner further stated that the Veteran reported to VA treatment providers that she was sexually abused by her brother and psychologically abused by her mother.  She also mentioned that her early adolescence was characterized by acting out behavior and social adjustment problems and that this behavior extended into her time of military service.  

The Board subsequently requested a medical expert opinion from a Veterans Health Administration (VHA) doctor.  The VHA physician reviewed the claims file and the available medical records.  

In an opinion dated in January 2011, the VHA medical reviewer noted, in part, that the service records did not indicate that she had any psychiatric treatment while she was in the military.  The Veteran was noted to have had disciplinary problems in 1974, including a court martial and was not recommended for reenlistment due to poor attitude and disciplinary problems.  

The VHA medical reviewer further noted that the first VA examination diagnosed the Veteran with major depression without psychosis, alcohol abuse in full remission, remote MJ and LSD abuse in full remission, social phobia and borderline personality disorder and that she was diagnosed with PTSD, depression, bipolar disorder by history and agoraphobia in the second examination.  

The VHA medical reviewer also noted that the Veteran was diagnosed with bipolar disorder in 1992, depression, and episodic anger, which had worsened since 1991 when her mother and sister died.  It was noted that she had multiple self injurious behavior episodes and problems with impulse control.  The Veteran had not worked since 1993 and, prior to that, had worked with an airlines as a clerk in international sales.  She was married and had two children, but had subsequently been separated and divorced.

The VHA medical reviewer concluded that, in his opinion, there was no clear evidence that an innocently acquired psychiatric disorder was clearly and unmistakably evident prior to Veteran's period of service and so could not be clearly aggravated by her service.  It was also less likely that the currently identified innocently acquired psychiatric disorder might have been manifested during the last few months of her active service.

Given that there was no clear evidence that an innocently acquired psychiatric disorder was clearly and unmistakably evident prior to Veteran's period of service, she is entitled to a statutory presumption of soundness upon entry into service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  (See January 2011 VHA opinion).

Overall, the medical evidence of record in favor of the claim includes the May 2007 VA examination.  The medical evidence against the claim includes the July 2009 VA examination and the January 2011 VHA medical opinion.  The February 2006 VA examination did not offer an opinion regarding nexus to service.  There is consensus that the Veteran has a mental disability.  

The May 2007 VA examiner concluded that her mental disability had its origin in the military service.  Whereas, the July 2009 VA examiner concluded that her mental disability preexisted service.  Yet, the January 2011 VHA doctor concluded that an innocently acquired psychiatric disorder was not clearly and unmistakably evident prior to Veteran's period of service.

The Board finds that the May 2007 VA examination with regards to direct service connection is the most probative medical opinion of record.  

The January 2011 VHA doctor used terms such as "might have been manifested during the last few months of her active service."  Such a conditional relationship, in this case, denoted by the use of the word "might," is simply too speculative particularly given the equivocal nexus opinion of the May 2007 VA examiner, as noted.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence); see also Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); and Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  

Further, the January 2011 VHA examiner did not provide a rationale.  The Court has recently held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board is mindful that the Veteran is competent to provide a report of continuity of her symptoms since service; her assertions of a chronic disability dating back to service are consistent with the record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that on which he or she has personal knowledge).  

The Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e., where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Only where the "fair preponderance of the evidence" is against the claim will the claim be denied.  Id. 

Here, the balance of positive and negative evidence is at the very least in relative equipoise.  As such, the benefit of the doubt rule mandates that the Board decide in the Veteran's favor.  

Accordingly, on this record, service connection for an innocently acquired psychiatric disability manifested by a bipolar disorder is granted.



ORDER

Service connection for a bipolar disorder is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


